Citation Nr: 1612311	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  06-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for calcified nodules of the left lung, prior to July 19, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for calcified nodules of the left lung, since July 19, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1965 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an increased evaluation for calcified nodules of the left lung.  During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) in a June 2011 decision granted an increased 10 percent rating for the condition, effective July 19, 2010.  As this was not a grant of the maximum benefit available, and the Veteran expressed his desire to continue the appeal, both stages of evaluation remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a January 2009 hearing held before a Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is associated with the claims file.  

In an October 2011 decision, the Board denied entitlement to increased evaluations for the lung nodules.  However, in connection with a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Veteran was offered an opportunity for a new decision from the Board to correct any potential due process errors relating to the duties of the VLJ at the January 2009 hearing.  He elected a new decision, as well as a new hearing, referenced above.  Therefore, the Board in June 2014 issued a decision vacating the October 2011 denial, and then in January 2015 remanded the matter for scheduling of a new hearing.

A second hearing before a different VLJ was held at the RO in November 2015.  A transcript is associated with the record.  At this hearing, the Veteran waived participation in a third Board hearing.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2010, prior to issuance of the now-vacated October 2011 decision, the Board had remanded the issue on appeal for further development, to include efforts to obtain private medical records identified by the Veteran.  In denying the claim, the Board noted that the Veteran had failed to respond with appropriate releases to allow VA to assist him in securing the records.  However, review of the record reveals that the Veteran did submit the releases, albeit not in a timely manner.  

The identified relevant private medical records from Methodist Charlton Medical Center therefore remain outstanding.  Moreover, the Veteran also submitted a release for records from Dr. Miller at the Red Bird Family Clinic, specifically citing treatment for his lung condition, and at the November 2015 hearing the Veteran reported that he was receiving current treatment from a Dr. Burton.

The duty to assist requires that VA make reasonable efforts to obtain such.  38 C.F.R. § 3.159.  Remand is required for such efforts.

Finally, the Board notes that the Veteran has not been examined for his lung disability since July 2010.  He alleged worsening of his condition since that time in his November 2015 testimony, and cited specific symptoms and treatments in support of the allegation in requesting an updated examination.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Methodist Charlton Medical Center, Dr. Miller/Red Bird Family Clinic, Dr. Burton, and any other private care providers who have treated him since 2004 for his service-connected lung disability.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA respiratory disease examination.  All required testing, to include pulmonary function tests, should be performed.  The examiner must describe in detail all current manifestations of the service-connected calcified nodules of the left lung, as well as all related functional impairments.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________      ________________________________     
               K. J. ALIBRANDO                               ROBERT C. SCHARNBERGER
               Veterans Law Judge,                                      Veterans Law Judge,
          Board of Veterans' Appeals                            Board of Veterans' Appeals



_________________________________
MICHAEL A. PAPPAS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




